Citation Nr: 1402988	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for diabetes mellitus, including as due to herbicide agents exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1970 to August 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of the reopened claim of entitlement to service connection for diabetes mellitus including as due to herbicide agents exposure is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  A rating decision in July 2002 denied the claim for service connection for diabetes mellitus including based on herbicide agents exposure.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence of record submitted since the July 2002 rating decision includes VA treatment records, official ship's logs, and lay statements, which relates to an unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 decision, which denied the Veteran's claim of service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, claimed based on herbicide agents exposure, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for diabetes mellitus based on herbicide agents exposure in service.  The Veteran originally filed a service connection claim for diabetes mellitus in June 2002, and the RO denied that claim in July 2002 based on absence of evidence of herbicide agents exposure in service or other link between service and claimed diabetes mellitus.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Additionally, no new and material evidence was received during the period in which to appeal the decision.  See 38 C.F.R. § 3.156(b) (2013).  Thus, the July 2002 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

In March 2008, the Veteran sought to reopen a claim for service connection for diabetes mellitus, claimed as due to herbicide agents exposure.  The RO's adjudication of that claim in May 2009 was appealed, and that claim is now before the Board for review.  RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

As the July 2002 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for diabetes mellitus, based on herbicide agents exposure, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

A claim for service connection diabetes mellitus may be sustained based on herbicide agents exposure in service.  Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e).

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has contended, however, that he was exposed to herbicide agents while stationed aboard the USS Piedmont while that vessel was anchored in Da Nang harbor in July 1972.  This stationing aboard a ship anchored in Da Nang harbor is not to be considered in intracostal "brown waters" of Vietnam, and hence presumptive service connection based on herbicide agents exposure on that basis is not applicable.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009); see also December 2008 C&P Service Bulletin.  

However, evidence received since the last prior denial of the claim for service connection for diabetes mellitus in July 2002 includes additional VA treatment records, deck logs from the USS Piedmont, and the Veteran's assertions of exposure to herbicide agents while aboard the USS Piedmont while it was anchored in the Da Nang harbor in July 1972.  

Because the added ship's logs of the USS Piedmont document its presence in Da Nang harbor, this constitutes newly submitted evidence presenting a reasonable possibility of substantiating the claim for service connection for diabetes mellitus based on herbicide agents exposure, other than presumptive exposure based on presence in Vietnam.  Haas, 525 F.3d at 1168; Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for diabetes mellitus, based on herbicide agents exposure, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will further address the reopened claim in the remand section below.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for diabetes mellitus, including as due to herbicide agents exposure, is granted to this extent only.


REMAND

The Veteran contends, in effect, that he is entitled to presumptive service connection for his diabetes mellitus on the basis of his service in Vietnam during the Vietnam Era, with resulting presumed exposure to herbicide agents.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).
 
For purposes of applying the presumption of exposure to herbicides, "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  Service aboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas, 525 F.3d at 1168. 

Preliminarily, VA treatment records reflect diagnoses and treatment for diabetes mellitus, type II, with hyperglycemia initially detected in March 1997, and diabetes mellitus diagnosed thereafter.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim). 

The Veteran's own assertions and service personnel records including his service Form DD-214N reflect that he was stationed aboard the USS Piedmont.  The Veteran has contended that this vessel was in the harbor at Da Nang while the Veteran was aboard, and that he was thereby exposed to herbicide agents.  

A National Personnel Records Center (NPRC) query in July 2002 produced confirmation that the Veteran was aboard a ship in official waters of the Republic of Vietnam from June 29, 1972, to July 8, 1972.  

In a March 2008 statement the Veteran informed that he served aboard the USS Piedmont, a destroyer tender, and replaced gun barrels on destroyers in Da Nang harbor for approximately 7 to 10 days.  

The Veteran's authorized representative, in a November 2013 Informal Hearing Presentation, presents multiple theories of herbicide agents exposure, including that the Veteran was exposed to these agents by inhalation of herbicides that blew offshore from sprayings, that the Veteran was exposed by ingestion of distilled waters used for drinking or cooking, and that the Veteran was exposed by dermal exposure (e.g., surface waters used for bathing).  

The authorized representative then noted that the Veteran had conceded that he had not gone ashore in Vietnam.  Indeed, obtained deck logs from the USS Piedmont do not document any Navy personnel going ashore when the vessel was present in brief stops in Da Nang harbor in its working capacity as a destroyer tender.  The Veteran in an October 2011 statement had asserted that he had "disembarked at least two times" but failed to assert the context of this disembarkation and failed to assert that he had set foot in Vietnam.  The Informal Hearing Presentation reflects that he did not contend that he set foot in Vietnam.  Rather, the focus of the present theory of entitlement is one of blue water exposure while aboard the USS Piedmont.  In a March 2011 statement the Veteran again asserted that he was aboard ship while it was in Da Nang harbor for a week between June 30, 1972, and July 7, 1972.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  See VAOPGCPREC 27-97 (July 23, 1997).  In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agents Orange exposure.  It was determined that Da Nang Harbor and all other deep-water harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

The Board also notes that a February 2009 C&P Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked to the shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin. 

The Veteran's presence aboard ship while the USS Piedmont was anchored in Da Nang harbor appears confirmed by the deck logs, with the USS Piedmont then servicing other ships that came along side her.  These deck logs do not indicate the ship docking at the harbor or personnel disembarking at the port.  Rather, the deck logs document the depths of water at which the USS Piedmont anchored, including anchoring in Da Nang harbor, without mention of docking there.  It appears that the USS Piedmont, as a deep water vessel anchoring in Da Nang harbor, is not thus in brown waters as recognized in Haas, and is not implicated as docking in Da Nang harbor.  

Thus, the Board is left with the Veteran's and his representative's assertions of possible exposure to herbicides while anchored in the Da Nang harbor and while stationed aboard ship.  The Veteran's authorized representative in the November 2013 Informal Hearing Presentation addresses and cites to contents of a committee report addressing the possibility of Navy personnel being exposed to herbicide agents while in blue waters off the coast of Vietnam.  National Research Council, Blue Water Navy Vietnam Veterans and Agent Orange Exposure, The National Academies Press (2011), available at http://www.nap.edu/catalog.php?record_id=13026.  

The RO has yet to review the newly introduced evidence from the National Academies Press, as address by the RO in the Informal Hearing Presentation, and the Veteran's representative made clear in the Informal Hearing Presentation that remand was desired for further development.  Unless the procedural right of RO review is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  The case must be returned to the RO for review of this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  This must include review of the evidence discussed in the November 2013 Informal Hearing Presentation, including in particular the following committee report by the National Research Council:  Blue Water Navy Vietnam Veterans and Agent Orange Exposure, The National Academies Press (2011), available at http://www.nap.edu/catalog.php?record_id=13026.  If the claim for service connection for diabetes mellitus is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


